COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  AARON HERRERA,                                  §               No. 08-21-00082-CR

                        Appellant,                §                 Appeal from the

  v.                                              §                38th District Court

  THE STATE OF TEXAS,                             §              of Real County, Texas

                         State.                   §               (TC# 2015-1242-DR)

                                              §
                                            ORDER

       The reporter’s record was due to be fled on August 9, 2021 after having granted a third
request for extension of time to file until such date, and none has been filed.

        Therefore, it is ORDERED that the trial court conduct a hearing to determine whether
Appellant wishes to continue the appeal, whether Appellant has been deprived of a reporter’s
record, and whether Appellant is entitled to appointment of new counsel or has been deprived of
effective assistance of counsel. The trial court shall forward its findings to the District Clerk of
Real County, Texas, on or before September 12, 2021. The District Clerk shall prepare and forward
a supplemental clerk’s record containing the trial court’s findings and forward the same to this
Court on or before September 22, 2021, 2021. Further, the trial court’s reporter shall prepare,
certify, and file the record of the trial court proceedings with this Court on or before September
22, 2021.

       IT IS SO ORDERED this 23rd day of August, 2021.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.